Title: To James Madison from George W. Erving, 11 August 1808
From: Erving, George W.
To: Madison, James



Sir,
Madrid August 11th. 1808.

When I had last the honor of writing to you, (June 22nd. to 27th.) a determined opposition to the new order of things here, had very generally manifested itself throughout the provinces; since then it has been continually acquiring extension, force, & organization; and has ultimately been attended with a success in all quarters very much beyond what even the most sanguine imagination could have anticipated.  The want of discipline at the commencement; of a combination of effort under a single chief; the tergiversation of many principal persons, whose services the people counted on; and still more, the treason of others in whom they confided, have in many cases marred their operations; but these deficiencies & disadvantages have never either diminished their confidence in success, or discouraged their exertions to obtain it.  A blaze of patriotism has illuminated the whole country; the talents civil & military which lay dormant under the oppressive system of Charles the fourth’s government, have been called into action; and a general enthusiasm & devotion to the common cause without example, has in fine prevailed over all difficulties; obtained the most signal triumphs; and according to present appearances, guaranteed forever the independance of Spain.  Wherever the french troops have been able to penetrate, there the animosity of the people has burnt with the greatest fury; if any where they have been forced to a temporary submission, there on the first occasion hostility has been renewed with redoubled vigor: the destruction with which they were menaced, & even the severest examples of military vengeance which they have experienced, have served rather to irritate than to intimidate; they never ceased to attack with such means as they could collect, however inadequate, as well the veteran legions who have conquered in all parts of Europe, as the new raised regiments making their first campaign.  Thus the formidable army which the Emperor had here, has been reduced by successive disastres to comparitive insignificance; all its positions have been abandoned; and its remains pursued & harrassed on all sides by the Spanish troops & peasantry, is retreating with the utmost expedition towards the Pyrennes: King Joseph has been obliged to fly from Madrid, & is in imminent danger of having his retreat to France entirely cut off.  The loss on the part of the Spaniards tho’ very considerable, has fallen short of what might have been expected; for though generally in places where they have met the french in regular battle, their force being composed very principally of peasantry must be supposed to have suffered proportionably more than the enemy; yet in the desultory warfare of the mountains, the ballance has been greatly in their favor; and in Andalusia where the most important advantages have been gained, their armies having been conducted by some of the ablest generals in Spain, the loss has been so inconsiderable as fully to justify the exclamation in the very eloquent address to the Andalusians, published after the last victory.
“Immortal glory to the Hero who has renewed in the Sierra Morena the deeds of Fabius Maximus; Our children shall say, Castaños triumphed over the french, & his glory has not filled with mourning the houses of our fathers."
Since the 27th. of May ’till the commencement of this month, all correspondence between Madrid & the southern provinces has been entirely cut off; you have doubtless received from our Consuls at the ports a communication of the most important occurrences in their several districts during the period, & Mr. Young who after passing through great difficulties, finally embarked at Gibraltar on the 6th. of July, will be able to give you many interesting details up to that epoch.  Affairs had begun to take a turn unfavorable to the Emperor’s views before King Joseph left Bayonne, & he was therefore disposed to defer his journey; but at the instance of his brother he set out on the 9th. of July, intending to pass by short journies thro’ Valladolid & to arrive here on the 27th; but General Questa whom as I mention’d in my last, after the battle of Caberon had retired towards Gallicia, having received from thence very large reinforcements under the command of General Blake, now advanced towards Valladolid with a view to intercept his Majesty, who therefore thought proper to change his rout & to hasten his journey: he left Burgos on the 18th. & passing the mountains by the Samo Sierra, arrived here on the 20th. July.  On the 25th. he was proclaimed at Madrid in the accustomed manner, & it was intended that the same ceremony should be performed at Toledo, but 3000. men which had been sent from hence for that occasion were not suffered to enter the city, & the proclamation there could not of course be effected.  Marshal Bessiers, on the departure of King Joseph from Bayonne, had collected all his forces & marched towards Questa with a view to keep him in check; the two armies met near Medina Rio Seco on the 14th. July: Questa had placed in the front of his main body composed of the best troops, 10,000. peasantry with orders after receiving the first fire of the french to give way on both sides; the peasants however (as has happened on every occasion,) persisted in fighting, ’till having lost 5000. of their number they fled on all sides; the french concluded that they had gained a victory, & the intelligence of this success reached the King on the 19th. when he was at Aranda; but it appears, that Questa made an attack on the french which they had not expected, with the troops posted in rear of the peasantry; the battle continued thro’ the 15th. & 16th. & he gained some very decisive advantages, accounts of which were received here soon after King Joseph’s arrival; but hopes were still entertained of more favorable operations in that quarter as Marshal Bessiers still remained in considerable force; as reinforcements were expected from France, & particularly as it was understood by an intercepted correspondence that Generals Questa & Blake had quarrelled; effectively Genl. Blake had drawn off all his Gallician troops which formed the principal part of the army towards Asturias, & Questa retired with the remainder of his to Salamanca; it remains yet to be known whether this seperation was an artifice or not; the consequence was that Bessiers finding the way open, pushed on towards Gallicia & took post at Astorga in hopes of being there joined by the troops from Portugal, but being disappointed in that respect, his situation became very critical.  Whilst these operations were going on in Castile, a considerable Spanish force from Asturias which had landed at Santander & driven the french from thence, is supposed to have advanced towards the pass of Pancorvo with a view to cut off the retreat thro’ Biscay:  At the same time the Aragonese having wholly destroyed the french armies sent against them, rendered the retreat by way of Pampeluna, a very desperate undertaking.
This state of affairs, & the entire defeat of Marshal Moncey in Valencia, was known on or about the day of the proclamation; soon after arrived the official intelligence of the surrender of Genl. Dupont to the army commanded by Genl. Castaños; and on the 28th. July further accounts from Marshal Bessiers were received, the particulars of which are not yet known; but they created the greatest consternation in the court: A council of war was immediately held; his Majesty then declared that he would not expose himself to be shut up in Madrid, & orders were consequently given for immediately evacuating the city.  On the 29th. the first division of the troops went with all the sick who were in a condition to be transported; on the 30th. at night the king himself set off with a great body of cavalry; and on the 1st. Inst. Madrid was entirely evacuated.
The french left here about 2,500. sick in the hospitals; they spiked all the cannon, & destroyed all the powder which they could not carry with them; the retreat was upon the whole effected with good order, yet with the most astonishing precipitation; for twenty four hours the inhabitants were in the utmost apprehension that this movement would be attended with a general pillage; but happily none of those excesses which are usually practiced by the Soldiery on such occasions, were committed.  What may have been the number of french troops when the evacuation took place, cannot be stated with accuracy, it is conjectured about 25,000!  It is therefore to be concluded that this measure was not resorted to in consequence of the approach of the Andalusian forces, the main body of which was then at 30. or 40. leagues of distance, but was founded on the ill success of the french army in the northern provinces, creating an apprehension in the mind of his Majesty that his retreat if deferred, might be entirely cut off; thus fortunately Madrid has been saved from the horrors of a siege.
The antipathy of the great mass of the inhabitants of Madrid to the french is so strong, that it was very generally apprehended their departure before the entry of Spanish troops would give rise to popular tumults, and excesses of the most shocking character; it was known that large lists were formed of persons supposed to be well affected to the French, or who from whatever cause stood compromitted in the new order of things, all of whom it was understood, as well as whatever frenchmen might be found, would be sacrificed: hence amongst these the departure of the army produced the utmost pannick; all the french tradesmen in Madrid, who were very numerous, with their families, some of which had been settled here for 30. years, in fine, every one man, woman & child who had the name of french, sought the means of escape, & the greater part from the insufficiency of horses & mules went a foot; this produced a scene of confusion & distress which cannot be described, & what they must have suffered on the road by the fatigue of travelling, the dust, the heat of the weather, the want of provisions, & even of water, is hardly to be conceived.  We have not as yet any particular accounts of them; some of the light troops of the Spanish army of Valencia passed by here on the 4th. in pursuit; it is known also that the inhabitants of the villages immediately they were aware of the march from Madrid, have very generally abandoned their dwellings, carrying with them all their cattle & moveables, & that, from failure of mules & horses, the army has been obliged to leave on the way a considerable number of its cannon & baggage waggons: Amongst those who went with the King, were the famous Marquis of Cavallero & some other of the principal Spaniards who had attached themselves to his cause.  Mr. Cevallos, who had been appointed his Secretary of State for foreign affairs, & most of those grandees who had been to Bayonne, remained behind.  Tho’ none of the foreign ministers had been accredited to king Joseph, yet the Dutch & Saxon, who had previously received from their respective courts leave of absence, thought proper to go on this occasion; the Danish Minister also went to avoid the popular tumults which were menaced, as the foreign Ministers generally were supposed to have excited the indignation of the people by illuminating their houses on his Majesty’s arrival here, & Mr. de Bourke was understood to have been particularly marked for his partiality to the french cause.  The Nuncio, the Russian & Austrian ministers remained; we did not doubt but that the reflecting part of the people would perecive that the illumination was an unavoidable compliment on the arrival of his Majesty, considering him only as king of Naples, & to which compliment we were invited by the usual notification; that they would have observed our declining to illuminate when Joseph was proclaimed king of Spain; and that in any case they would not stain the honor & magnanimity of the Spanish character by losing sight of that sacred respect which is due & which they have been habituated to pay to the persons & property of publick ministers.  I am happy to say that we have not been disappointed in these expectations; and that even with respect to others not guarded by the same restraints, the moderation of the people under the circumstances of this moment, has been very honorable to them; left suddenly, as it were without a government, & without any military force to impose upon them, it was to have been expected that they would have launched out into some excesses, but they have preserved entire order except in a single instance, which certainly was sufficiently shocking: On the night of the 3rd. Inst. one Vigoree, lately Intendant of the Havannah, was hanged & dragged about the streets; but besides having been in every mode notoriously infamous, he imprudently (as it is said,) provoked his fate by quarreling with his servant for speaking in favor of Ferdinand.
In fact the Spaniards were so delighted with having got rid of the french troops, & on so much easier terms than they could have hoped, that for the first days, wickedness & revenge seemed to have no place in their minds; and the Council of Castile having since taken upon itself to act provisionally as a government, by prudent dispositions of police, & by inculcating thro’ means of the press just & moderate sentiments, has succeeded in preserving tranquility.
We are not yet in possession of all the details respecting the military operations which have had place in the provinces, but the most important occurrences have been officially published.  I mentioned in my last that positive orders had been sent to Marshall Moncey to advance upon the city of Valencia; at the same time 3000. men under General Colincourt were sent to Cuenca for the purpose of protecting the rear of Moncey’s army, & keeping up the communication: Tho’ Moncey found Valencia without any adequate garrison, yet the many well directed & vigorous attacks which he made on it, were entirely defeated, by a most courageous & obstinate defence on the part of its inhabitants; finally on the 28th. of June he was completely repulsed with very great loss, & it was only by the utmost efforts of his experienced prudence that he was able to effect a retreat with the small remains of his army: Large reinforcements from Barcelona had been ordered to support him, but these were entirely cut off in Catalunia, & the garrison of Barcelona has been so much weakened by the loss, that very little expectation is entertained of its being able to hold out.
General Dupont it appears was still more unfortunate than Moncey; after having been driven from Corduva, he took post & fortified himself strongly at Anduca to attend reinforcements; the several divisions which were sent to him from hence, suffered so much in the way that scarcely more men were able to join him than were sufficient to supply the losses which he continually met with in that position: The Spanish army of Andalusia was very ably commanded by General Castaños, who continually straightening Dupont by taking such judicious positions as to cut off his communications, prevent the arrival of reinforcements, or the obtaining any provisions, compelled him on the 20th. of July, after he had made a most courageous & desperate effort to disengage himself, to surrender at discretion.  The immediate fruits of this victory were 8000. prisoners, independent of sick & deserters with Genl. Dupont; & 9000. more, being the divisions of Generals Videl & Goubert; tho’ General Dupont had in vain attempted to effect a junction with these, he was obliged to include them in the surrender.  The whole of these prisoners are to be sent to France by sea; the divisions of Videl & Goubert only to have their arms returned to them at the time of embarkation.  You will doubtless, Sir, have learnt long since that the french fleet at Cadiz was captured by the Spanish, with the particulars of the action; that success adds 7000. more to the number of prisoners.  But amongst all these late surprising events, those which have passed in Aragon merit very particular mention, & from that quarter it is the least likely that you have obtained any information.  I stated in my last that after the battles of Tudela & Mallen, the french army on the 13th. June had taken position at Gallur; the force under the command of General Palafox was at that time but inconsiderable, & consisting almost entirely of peasantry, whose unexampled ardor, tho’ it amply supplies the want of regular discipline in ultimately producing success, yet in the way to it is attended with an unnecessary & most prodigious sacrifice of men.  On the 14th. the french possessed themselves of Alagon, & on the 15th. of June made their first attack on Zaragosa.  This city, tho’ unfortified, has been defended by its inhabitants with a courage & desperation truly numantian; modern history gives us no example of an open place besieged with such superior forces & with such pertinacity, having so few military means of making a resistance, & yet defended with such complete success: The Aragonese have had but a small portion of regular troops, & no great generals to lead them: Their sole chief Palafox, a young man full of courage, integrity, & patriotism, is however without military experience: The Emperor has taken the siege under his particular direction; he has sent thither some of his best generals & his choicest troops, accompanied by unusually large trains of battering & field artillery; yet all his efforts have failed; his armies have been completely beaten, & it now seems as tho’ the project must be abandoned from the total impossibility of executing it: The Zaragosians by opening doors of communication in every house, & throwing bridges over the transverse streets which seperate the squares of building, are able to pass from one extremity of the city to the other without going into the street; they have thus formed of the city one large block house, having large avenues passing thro’ it; they have left the gates of these avenues open, shut up the cross streets over which the bridges of communication pass, with mounds of earth, & planted cannon in places where they can rake the enemy on his entering the avenues.  This is the singular situation in which they are represented to have placed themselves; living in a community of goods, & in a general participation, men, women & children of all ranks & degrees according to their several faculties, of the dangers & fatigues of war.  From the 15th. of June to the 3rd. of July, was one continued assault, besides 8. or 9. battles fought in the field; the french frequently pushed themselves into the town, but as often have been obliged to retire, & always with great loss; twice they have obtained important stations in it, & once of Monte Forreros which dominates it, by treason; but they have been quickly dislodged from their positions in the city, & finally on the 3rd. of July, the Aragonese having received a reinforcement of 8000. Valencians, drove them from Monte Forreros also, killing great numbers & taking most of their artillery, standards, &ca.  After the affair of that day, the french suspended their operations & retired with a small remains of their troops to Tudela & Caparosa: this was the state of our intelligence from that quarter when king Joseph left Madrid; but we now learn that the french having soon after their retreat received considerable reinforcements, returned to Zaragosa, reinvested the city, & have since then been carrying on the siege with redoubled vigor, tho’ with no additional success; therefore not the least apprehension of the ultimate issue, is entertained.
I presume that Mr. Jarvis will have informed you particularly as to the state of affairs in Portugal; we have had no intelligence here respecting them, to be entirely relied on; but believe General Junot’s force to have been very much diminished, the whole country to be in a state of insurrection, & finally that the Emperor is upon the point of losing that kingdom also.  I am told by a person who has the best means of knowing the fact, that the Russian Admiral Sinavin, who is still at Lisbon, has declared his intention of preserving an entire neutrality.
I have transmitted to you lately under seperate covers two copies of the constitution presented by the Emperor to the Junta at Bayonne, & as it would appear, discussed & approved of by them: that constitution was published soon after king Joseph’s arrival here, but did not produce in the least any of the conciliatory effects which seem to have been calculated on.  It was found to be too close an imitation of the actual system of government in France; what it contained in favor of liberty, was very ill defined & very loosely expressed; but that which was most fatal to it, was that it afforded no guarantee for the property of the church; & if possible still more obnoxious was the last clause which established a perpetual alliance between France & Spain, & left the contingents of troops which were to be furnished by each for the assistance of the other, to be regulated by treaty between the two monarchs.
The government of the greater part of the provinces during this revolution, has been conducted by Supreme Juntas formed in each, having their subordinate Juntas in the towns, &ca.  The people have every where acknowledged the authority of these Supreme Juntas, which have directed all affairs civil & military; as the Juntas have been similarly constituted, have been actuated by the same sentiment, & have had only one & the same object, the most perfect accord has been preserved amongst them; so that they have acted with as much effect as a single government could have done.  It is now intended to form a central junta composed of deputations from the provincial Supreme Juntas, & other Representatives from the provinces; in what proportion is not yet settled: Ferdinand will be duly proclaimed, & the oaths of allegiance to him taken: all the Acts of the Junta will be in his name, & as tho’ issued under an express authority from him: a President of the Junta will probably be chosen, but how often the election of President shall be renewed, is not determined.  The Council of Castile being the long established supreme authority of the nation after the crown, seemed at first to oppose some difficulty to this arrangement; but there are various very forcible reasons why the executive supremacy of that body in the actual state of affairs, should not be acknowledged; nor is it probable that they will attempt to assert it, since the opinion of the whole nation is manifestly in favor of the other plan of government: Thus no discord on this point is to be apprehended.  The plan of a central government was formed by the Supreme Junta of Seville before the french had evacuated Madrid, & the place pointed out as most suitable for its residence, was La Manela; but as the conveniences of public buildings, & the archives of the departments & tribunals are here, it is probable that Madrid will be now chosen.  The Junta cannot meet ’till the beginning of September; in the mean time nothing more is desirable here than the preservation of good order; and that the Council of Castile, with the assistance of a considerable garrison of troops, will be able to preserve.
I have before observed that according to present appearances, the independence of Spain is secured: the revolution which has taken place, promises also fairer prospects of domestick improvement, than have ever before presented themselves; it has awakened the energies of the nation, given consequence to the people in their own eyes, shewn them that they have a power which before they were not aware that they possessed, & taught them the right of exercising & the mode of exercising that power, to get rid of, or protect themselves from oppression: it has called forth & given a field for the employ of the talents & patriotism of those great men who were obscured under the former administration, & in fine has left in the hands of these, the power of forming and maturing such a scheme of government, as they shall deem best adapted to the nature & the state of the country: Thus whenever Ferdinand may return to the throne, he will receive it with due limitations of its former prerogatives; limitations which the people have acquired the best right of determining, & which his own good dispositions & particularly his gratitude, will not allow him to object to.
None of the foreign ministers here have received Credentials to Joseph: The Courts of Petersburg & Vienna have seemed disposed rather to with-hold an acknowledgement of the new dynasty ’till the success of the Emperor’s operations was determined; as these have so far failed, hopes are naturally created here that those powers may now take a part in favor of Spain, & even a general belief prevails that negotiations to that end, are on foot; yet the ballance of probabilities are surely in favor of the other supposition; if it were the desire of the Imperial Courts at all risques to save Spain from the influence of France, their interference to this end, should have been made at an earlier period; now such interference is not wanted; since it is proved that Spain is able to protect herself: and if pursuing a more cautious policy it be their intention to profit of a favorable moment & to dissolve their connection with France, yet Napoleon is not so far weakened by his failures here as to offer the occasion.  It were wiser to wait ’till he has drawn a great part of his force from the north, & wasted it in useless efforts upon this country; ’till in the course of his circumnavigation he may be shipwrecked on the Pyrennes.
As during the time that the french were in possession of Madrid, all communication with the southern ports was interrupted, so now that with France is entirely stopped; and this last inconvenience will probably be a permanent one; in that case as I shall not be able to avail myself of the funds in Holland appropriated by our government to the payment of Salaries &ca. I may be under the necessity of drawing upon the Secretary of the Treasury; an irregularity which I hope will be excused in consideration of my position.
The peculiar situation of public affairs here, a degree of uncertainty which hangs over them, & the state of suspension in which this must necessarily hold for some time whatever questions are to be discussed between our government & that of Spain, encourage me at this moment to request that the President will be pleased to give me permission to visit the United States: At the same time that I propose to pay some attention to my private concerns which I have been obliged to neglect for these two last years; I trust that at this period where there exist so many obstacles to a free communication by letter, some public utility may be derived from my visiting the seat of government.  I pray you, Sir, to have the goodness to lay my wish before the President, & to obtain for me his approbation of it.  With sentiments of the most perfect Respect & Consideration, I have the honor to be, Sir, Your very obt. Servant.

George W Erving

